The defendant was convicted of the offense of making whisky. The undisputed evidence showed that the defendant (a white man) and four negroes were at a distillery when whisky was being made; that the defendant grabbed up a sack containing a gallon jug of whisky and ran off, but was caught by the arresting officer after running about a quarter of a mile. The evidence further authorized the jury to find that the defendant and the negroes were all working at the still and helping in the manufacture of the whisky, and that the still was located on land that the defendant rented and controlled. The jury evidently rejected the defendant's statement to them that he had nothing to do with the making of the whisky, but merely went there to get some whisky to drink. The evidence authorized the verdict; and the overruling of the motion for new trial, containing only the general grounds, was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED JANUARY 11, 1943.